Citation Nr: 1443705	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain files, including the July 2013 hearing transcript, are relevant to the issues on appeal and the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a left knee disorder.

2.  There is no competent evidence of record that the Veteran's current right knee disability is related to service, to include any injury that occurred therein. 

3.  There is no competent evidence of record that the Veteran's current left ankle disability is related to service, to include any injury that occurred therein. 



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for establishing service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  

3.  The criteria for establishing service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2009 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, private treatment records, reports of VA examinations and the July 2013 hearing transcript, and statements from the Veteran.  

The record reflects that the Veteran underwent a VA examination to evaluate his claimed right knee and left ankle disabilities in December 2009.  The report from that examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file, thorough examination of the Veteran, and opinions supported by adequate rationale.  The Board finds that these opinions are sufficient to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issue on appeal and noted what evidence was necessary to substantiate the claims.  Specifically, he sought to identify information to prove the elements of each of the Veteran's claims of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

a. Left knee condition 

The Veteran contends that he is entitled to service connection for a left knee condition on the basis that he developed the disability as a result of his service.  

The Board notes that the Veteran's service treatment records are absent any complaints or diagnoses of left knee pain.  Indeed, at both entrance to and separation from service, the Veteran denied any trouble with his knees and no abnormalities were found on examination.  

In September 2009, the Veteran submitted a statement regarding his claims, and stated that he injured his left knee in Vietnam in approximately 1970 when he was exiting an armored personnel carrier.  The Veteran testified at his July 2013 hearing that he hurt his left knee while he was stationed in Thailand.  He stated that his job was to help the pilots coming in and make sure that the EOD ("Explosive Ordnance Disposal") got to the plane.  

Current private treatment records show that the Veteran was seen for knee pain in August 2009.  Additionally records from July 2010 and May 2011 indicate that the Veteran complained of "leg pain" and bilateral knee pain, respectively.  The record is absent any diagnoses of a left knee condition. 

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from knee injuries as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of any of his claimed left knee condition.  In any event, the Board concludes that the medical evidence, which reveals no findings of a left knee condition, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is intermittent medical evidence of record dating from March 2006 to August 2011, none of this evidence reflects findings of a current left knee condition.   

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection for a left knee disability.  However, as explained above, based upon the nature of the condition involved, the normal clinical evaluation results at separation, the amount of time that lapsed after service before it manifested, and the other possible cause for the symptoms observed by the Veteran, the Board concludes that the Veteran's lay belief that he has a knee condition that is etiologically related to his active duty service, is insufficient to meet even the low threshold of McLendon.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi 18 Vet. App. 512 (2004).  

Accordingly, in the absence of competent evidence of a current left knee condition during the period of the claim, service connection is not warranted on any basis. 

b.  Right knee and left ankle conditions 

The Veteran is also seeking service connection for a right knee and left ankle condition.  In this regard, the Veteran contends that his current conditions are related to injuries he sustained in service.

At the outset, the Board notes that the Veteran's service treatment records show he was treated for right knee pain in October 1968.  At that time he was prescribed heat, elevation, and an ace bandage.  Similarly, another treatment note indicates that the Veteran fell on his left ankle in the parking lot in July 1972.  The note states that the Veteran was experiencing pain, swelling, and loss of range of motion.  The X-ray results were negative for any broken bones, but the physician diagnosed the Veteran with a left foot sprain and indicated that the Veteran should stay home, off 
of his foot, for two days.  The Veteran's September 1972 separation examination and report of medical history are negative for any complaints, diagnoses, or notations regarding his right knee or his left ankle.  

In a note from August 2007, the Veteran complained of left ankle pain.  In August 2009, it is noted that the Veteran had knee pain.  Private treatment records from July 2010 indicate that the Veteran experienced "leg pain."  In treatment records from May 2011, the Veteran complained of bilateral knee and left ankle pain.  The Veteran described the pain as "intermittent...for years" and stated that the pain occurs during the day and night, but is relieved by bracing.  There was an indication of associated edema.  

In December 2009, the Veteran was afforded a VA examination to determine the diagnoses and etiologies of the Veteran's claimed right knee and left ankle disabilities.  The examiner noted the Veteran's military history and reviewed the entire claims file.  The Veteran described his left ankle sprain in service; he told the examiner that he twisted his ankle and was treated for a sprain with medication.  The Veteran stated that he has had residual left ankle pain ever since.  With regard to the right knee, the Veteran stated that he fell from a tank and hurt his knee in 1959.  Since the Veteran served from April 1968 to March 1972, the statement that the Veteran's injury occurred in 1959 is more likely than not a typographical error by the physician who conducted the examination.  The Veteran stated that he has had residual pain since the injury.  He denied ever having pain in the right knee or left ankle before service.  He also stated that he has not had any additional injuries to either joint since military discharge.  

The Veteran complained of daily pain, and indicated that the pain ebbs and flows depending how active he is.  The Veteran described the pain as 6 out of 10 in severity, on average.  He also stated that the pain is associated with occasional locking, instability, and swelling; he reported that weather change is an aggravating factor.  The Veteran denied ever having surgery, injections, or therapy on the right knee or left ankle.  The Veteran stated that he takes ibuprofen daily and experiences partial relief of his pain symptoms.  The Veteran works as a bill collector and told the examiner that his occupation is affected because he is not as productive as he would be otherwise if it were not for him having chronic right knee and left ankle pain, which prevents his ability to ambulate normally.  The Veteran stated that his daily activities are not affected; though, he stated he uses a cane or crutch to aid in ambulation.  The Veteran reported flare-ups that occur approximately once every 6 weeks and tend to last 3 or 4 days.  He denied that the flare-ups are a result of his gout, though he admitted that he has gout that affects him in his feet and other joints, including his ankles and knees.  
 
Upon examination, the Veteran showed full extension to 0 degrees, with flexion to 110 degrees.  The Veteran had "end-of-range" pain that did not cause additional limitation following repetitive use.  The Veteran had tenderness to palpation of the patella with reciprocation of his pain with compression of the patella into the femoral grove.  There was no warmth, redness, swelling, or crepitus in the right knee.  The Veteran also had normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test results on the right knee.  The right knee was stable with varus and valgus stressing.  With regard to the Veteran's left ankle, he exhibited plantar flexion to 45 degrees, inversion to 35 degrees, and eversion to 25 degrees, all of which were with end-of-range pain.  The Veteran's range of motion was not additionally limited following repetitive use on examination in the left ankle.  He had tenderness to palpation over the lateral malleolus, but there was no warmth, redness, swelling, or crepitus in the left ankle; and it had normal stability and strength. 

The examiner reviewed diagnostic testing, which showed the knee to be "normal."  The examiner, however, opined that there was there was some "degenerative process" seen on the films.  The films of the left ankle revealed degenerative joint disease.  

The examiner opined that it is less likely than not that the Veteran's right knee or left ankle condition are related to his military service.  By way of rationale, the examiner noted the in-service complaints of right knee and left ankle pain, but explained that there was no indication at discharge that the Veteran was experiencing any trouble with either joint.  Additionally, the examiner stated that it has been over 35 years since separation-the examination report reads "35 degrees" since separation, but it is apparent the physician made a typographical error.  Finally, the examiner stated that any residual disability present in the right knee and left ankle have occurred after military discharge.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a physician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's right knee and left ankle disabilities were less likely as not caused by the injuries he sustained in service.  His opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's separation examination and report of medical history were negative for any reports, complaints, or diagnoses of right knee or left ankle problems.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his right knee and left ankle disabilities are related to his period of active service.  However, the Board reiterates that the Veteran's separation examination revealed no indication of any problems with either his right knee or his left ankle.  Furthermore, there is no indication that the Veteran sought treatment for either disability until over 35 years after his period of service.  The Veteran's statements regarding his lack of right knee or left ankle symptoms at separation are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  

Additionally, though arthritis is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have arthritis in service.  In addition, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a right knee or left ankle condition in service; and there is no evidence indicating arthritis of either joint to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's right knee or left ankle disabilities are related to his period of service, to include his complaints of pain he made therein.  Accordingly, service connection is not warranted for a right knee or left ankle disability on any basis. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for a left knee, right knee, and left ankle disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


